FOURTH AMENDMENT TO

EMPLOYMENT AGREEMENT  

 

This Fourth Amendment to Employment Agreement (this “Amendment”) is made and
entered into this 24th day of March, 2009, by and between RAM ENERGY RESOURCES,
INC., a Delaware corporation (the “Company”), and LARRY E. LEE, an individual
(the “Executive”).

 

WHEREAS, the Company and the Executive are parties to that certain Employment
Agreement dated May 8, 2006 as amended by that First Amendment to Employment
Agreement dated October 18, 2006, by that certain Second Amendment to Employment
Agreement dated February 25, 2008, and by that certain Third Amendment to
Employment Agreement dated December 30, 2008 (the “Agreement”); and

 

WHEREAS, the Compensation Committee of the Board of Directors of the Company and
the Executive have agreed that the Agreement should be amended in a manner set
out in this Amendment; and

 

WHEREAS, capitalized terms used but not defined herein have the meanings
ascribed to such terms in the Agreement.

 

NOW, THEREFORE, it is hereby agreed that the Agreement should be and is hereby
amended as follows:

 

1.         Section 1 of the Agreement is deleted in its entirety and the
following Section 1 substituted therefor:

 

“1.        Employment Period. The Company hereby agrees to continue the
Executive in its employ, and the Executive hereby agrees to remain in the employ
of the Company, for the period commencing on the Effective Date and ending on
April 30, 2011 (the “Employment Period”).”

 

 

2.

In all other respects, the Agreement remains unchanged and in full force and
effect.

 

EXECUTED this 24th day of March, 2009.

 

“COMPANY”

 

RAM ENERGY RESOURCES, INC., a Delaware corporation

 

By  /s/ G. Les Austin

G. Les Austin

 

Senior Vice President

 

--------------------------------------------------------------------------------

“EXECUTIVE”

 

/s/ Larry E. Lee

Larry E. Lee

 

 

2

 



 

 